RICE, O. J.
1. The punishment provided by section 3081 of the Code, for a person convicted of murder in tbe second degree, is imprisonment in tbe penitentiary, “for not less than ten years.” No limit to the duration of tbe imprisonment is declared. Tbe power to fix tbe imprisonment for that degree of murder, is not expressly conferred on tbe jury. Section 3621 of tbe Code declares, that “the court, in all cases, must fix tbe imprisonment, unless tbe power is expressly conferred on tbe jury.” Section 3623 declares, that “whenever an offender is punishable, on conviction, by imprisonment in the penitentiary, for a term not less' than any specified number of years, and no limit to the duration of such imprisonment is declared, the court may, in its discretion, sentence tbe offender to imprisonment for tbe term of bis natural life, or for any number of years not less than tbe term prescribed.” From these premises it follows, that on a legal conviction for murder in tbe second degree, the court has tbe power to fix tbe imprisonment, and may, in its dis*520cretion, fix it for tlie term of tbe natural life of the offender, or for any number of years not less than ten.
2. But it is argued, that the sentence pronounced by the court in this case, — “that the said defendants, Gideon E. Sanders and "Wilson White, be confined in the penitentiary of the State of Alabama during their natural lifetime” — does not fix Sanders’ imprisonment for the term of his -natural life, nor White’s imprisonment for the term of his natural life. It is argued, also, that the sejitence is void for uncertainty; and that if it has any meaning, it is, that so long as both offenders were living, both should remain in imprisonment, but as soon as the one died, the imprisonment o± the other should terminate. We cannot say there is no plausibility in the argument; but we can say there is no soundness in it. If the sentence hadbeen in these words, “That the said defendants, Sanders and White, be confined in the penitentiary of the State of Alabama until their decease” we think it would have been quite clear to all, that its meaning was, that each defendant should remain in the penitentiary until he died. We regard the sentence in the present case as equivalent to the one above supposed. Its true meaning, upon a fair construction, is, that White is to be confined in the penitentiary until he dies, and that Sanders is to be confined there until he dies. There is nothing in the record to show that the court intended the imprisonment to be for their joint lives only, or that either of the defendants should be imprisoned for any period less than the term of his natural life.
We do not discover any error which entitles the plaintiff in error (White) to a reversal.
Judgment affirmed.